                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 UNITED STATES OF AMERICA                       )
 Plaintiff,                                     )
                                                )               No. 3:18-CR-172
 v.                                             )
                                                )               JUDGE CRYTZER
 MICHAEL LAPAGLIA                               )
 Defendant.                                     )

                    UNITED STATES’ MOTION FOR UPWARD VARIANCE

        COMES NOW, the United States of America, by and through Francis M. Hamilton III, the

 Acting United States Attorney for the Eastern District of Tennessee, and moves this Court for an

 upward variance from the defendant’s advisory Guideline range, pursuant to 18 U.S.C. § 3553(b) and

 U.S.S.G. §5K2.0 (authorizing the Court to impose a sentence outside the guidelines range if the court

 finds an “aggravating or mitigating circumstance” that is not taken into consideration adequately by

 the Sentencing Commission in formulating the Guidelines). In support thereof, the United States

 would show that the facts and circumstances of this case as well as the history and characteristics of

 the defendant warrant an upward variance of at least six months.

        A variance is appropriate when the Guidelines Sentence fails to reflect properly the factors

 outlined in 18 U.S.C. § 3553(a). Rita v. United States, 551 U.S. 338, 351 (2007). In considering

 an appropriate sentence, the Court may consider any information about the background, character,

 and conduct of the defendant, without limitation. 18 U.S.C. § 3661; Pepper v. United States, 131 S.

 Ct. 1229 (2011) (emphasis added).

        The facts and circumstances of this case, the criminal history of the defendant, and the

 characteristics and history of the defendant warrant an upward variance. The advisory

 Guidelines range in this case fails to provide for a sentence that adequately considers the 3553(a)

 factors. The defendant faces an advisory Guidelines range of six to 12 months’ imprisonment.




Case 3:18-cr-00172-KAC-DCP Document 48 Filed 03/19/21 Page 1 of 5 PageID #: 222
 (Doc. 21, PSR, ¶.) The sentence is in Zone B of the Guidelines and a probationary sentence is

 authorized. (See id.) The defendant pleaded guilty to an Information and had agreed to

 cooperate.1

        The defendant is a drug dealer. In 2014, the defendant’s unlawful possession of

 marijuana, valium and various paralytic and sedative agents resulted in the loss of his DEA

 Registration number. (Doc. 21, PSR, ¶¶ 53, 73, pgs. 10, 15.) Thus, the defendant lost his ability

 to write prescriptions for controlled substances. But this did not deter the defendant. Instead the

 defendant devised a way around that limitation: he conspired with another medical doctor to

 establish a “concierge” suboxone clinic- traveling to opioid-addicted patients to treat their

 addiction. In actuality, the defendant met patients at his home and in parking lots – just like a

 typical drug dealer. (Id. at ¶ 12, pg. 5.) The defendant wrote prescriptions for controlled

 substances, but because the defendant was unauthorized to prescribe controlled substances, the

 defendant used pre-signed prescription pads (signed by Dr. Charles Brooks who was authorized

 to write prescriptions). No medical exams were performed, no drug tests were taken, no mental

 health treatment was offered, and no steps were taken to ensure patients did not divert their

 prescriptions. Patients communicated with the defendant using text messaging and WhatsApp,

 just like typical drug dealers use. (Id. at ¶19, 20.) The defendant’s criminal conduct was,

 simply, a brazen misuse of his medical license that endangered the health and well-being of his

 pill-seeking patients. Yet, the current Guidelines range of six to 12 months imprisonment does

 not adequately consider the seriousness of this offense.



        1
          Typically, the United States refrains from identifying cooperating defendants publicly.
 The defendant, however, has referenced his cooperation himself publicly both in court at the
 defendant’s hearing on the violation of his pretrial release and in at least one media interview.
 (See Rebecca Haw Allensworth, Licensed to Pill (July 21, 2020),
 https://www.nybooks.com/daily/2020/07/21/licensed-to-pill/
                                                  2

Case 3:18-cr-00172-KAC-DCP Document 48 Filed 03/19/21 Page 2 of 5 PageID #: 223
        The defendant’s behavior in the instant case is compatible with the defendant’s past

 criminal conduct, which is uniquely troubling. In 2013, the defendant was arrested for drug

 offenses relating to opioids, marijuana, and amphetamines. (Doc. 21, Revised PSR, ¶53, pg. 10.)

 The defendant also possessed a firearm during that offense. (Id.) The case involved LaPaglia’s

 prescribing practices. (See id. at pg. 12.) The defendant pleaded nolo contendere, was placed on

 diversion, completed his diversion program, and lost his DEA registration number. (Id; ¶73, pg.

 14.)

        The defendant went on to work at Watauga Recovery Center (he was later terminated)

 and Express Health Care, in Harriman, Tennessee. Both clinics are Suboxone clinics that have

 been under investigation for illegal drug distribution. See United States v. Robert Taylor, et al.,

 EDKY Case No. 6:21-cr-13; Raided Addiction Recover Center has History of Donating to State

 Lawmakers, https://www.knoxnews.com/story/news/politics/2018/05/10/ice-raid-watauga-

 recovery-centers-tennessee-lawmakers-donations/599087002/. Nonetheless, the defendant

 retains his medical license.2 (Doc. 21, PSR, ¶74, pg. 15.)

        Perhaps emboldened by the lack of any serious consequence, the defendant continued his

 disturbing conduct while on pretrial release—once again using his medical license. The

 defendant, while flaunting his valid medical license, began his very own concierge medical

 service- meeting patients in their homes to administer supposed COVID-19 tests. (Doc. 45, R &

 R Modifying Conditions of Release, pg. 2.) According to one patient, the defendant had no




        2
          In addition to the instant case, the defendant has been involved in several controversies
 involving his practice of medicine. (See doc. 21, PSR, ¶¶ 70-73) (noting the defendant’s
 licensing troubles in North Carolina after having an inappropriate conversation with a minor; and
 the denial of the defendant’s application to practice medicine and surgery in Pennsylvania); see
 also, Booker v. LaPaglia, 617 Fed. App’x 520 (6th Cir. 2015) (discussing LaPaglia’s role in
 paralyzing an arrestee to perform a warrantless search of the arrestee’s rectum.)
                                                  3

Case 3:18-cr-00172-KAC-DCP Document 48 Filed 03/19/21 Page 3 of 5 PageID #: 224
 working thermometer, no otoscope, no gloves, no mask. (Id. at pg. 2-3.) The defendant did have

 a bag of unmarked pills which he poured unmarked pills into unmarked bottles and gave them to

 the patient. (Id. at pg. 2-3.) The defendant correctly pointed out that this conduct is not illegal

 because, the defendant is licensed to practice medicine. That simple fact has the defendant

 shocking access to potential patients. Thus, the defendant has been using his medical license,

 training, and background as both a sword and a shield. Accordingly, the two-level enhancement

 for abuse of trust in this case is inadequate to address the full nature and circumstances of his

 conduct.

        As outlined in the magistrate judge’s Report and Recommendation modifying the

 conditions of his pretrial release, the court found, by clear and convincing evidence that the

 defendant lied to probation and then falsified a medical document to cover it up. (Doc. 45, R &

 R Modifying Conditions, pg. 7.) The defendant, after being asked to submit to drug testing,

 claimed to be quarantining after testing positive for COVID-19. (Id. at). When the probation

 officer requested documentation, the defendant submitted a falsified form. (Id.) Lying to a

 probation officer to avoid a drug screen is one matter, but to falsify a medical document is

 beyond the pale.

        As a result of the defendant’s deceitful conduct, the defendant’s cooperation potential has

 been destroyed; he will not be used as a witness against his co-conspirator.3 Instead, the United

 States must re-evaluate that case and use significant time and resources to determine the best

 path forward. Consequently, the United States has no intention of seeking a downward departure

 on behalf of the defendant, because the defendant is wholly underserving of such a motion.




        3
          Charles Brooks was charged separately. See United States v. Brooks, EDTN, Case No.
 3:19-cr-51. Brooks’ trial is set for May 25, 2021.
                                                   4

Case 3:18-cr-00172-KAC-DCP Document 48 Filed 03/19/21 Page 4 of 5 PageID #: 225
        Importantly, the defendant, has escaped any serious consequence for his past conduct. A

 fact that has perpetuated the risk the defendant poses to the community. By continually misusing

 his medical license, and by deceiving this Court through falsified documents and lies to his

 probation officer, the defendant has demonstrated a troubling and dangerous pattern of deceit

 that entitles him to harsher sentence than his current Guidelines contemplate. Accordingly, the

 United States recommends that the Court vary upward from the advisory Guidelines range and

 sentence the defendant to at least 18 months’ imprisonment.

 Respectfully submitted this 19th day of March 2021.



                                                       FRANCIS M. HAMILTON III
                                                       ACTING UNITED STATES ATTORNEY


                                              By:      s/Anne-Marie Svolto
                                                       ANNE-MARIE SVOLTO, BPR# 025716
                                                       Assistant United States Attorney
                                                       800 Market Street, Suite 211
                                                       Knoxville, Tennessee 37902
                                                       (865) 545-4167
                                                       anne-marie.svolto@usdoj.gov




                                                 5

Case 3:18-cr-00172-KAC-DCP Document 48 Filed 03/19/21 Page 5 of 5 PageID #: 226
